Citation Nr: 1416646	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-01 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned in a January 2014 hearing, and a transcript of that hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA provides an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran claims that he has a lumbar spine disability either as a direct result of his active duty service, or secondary to his service-connected disabilities of chondromalacia patella of the bilateral knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus.  The Veteran received a VA examination in May 2013, and the examiner opined that the Veteran's lumbar spine condition was less likely than not related to the service-connected disability of bilateral ankle tendonitis.  In June 2013, the Veteran was awarded service connection for chondromalacia patella of the bilateral knees.  Accordingly, on remand, a supplemental opinion should be solicited addressing the relationship, if any, between the Veteran's lumbar spine disability and service-connected chondromalacia patella of the bilateral knees, chronic tendonitis of the bilateral ankles, and bilateral pes planus.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify or submit any additional pertinent evidence in support of the claim for service connection for a lumbar spine disability.  Based on the Veteran's response, attempt to procure any records that have not been previously obtained from identified sources and associate the records with the claims file.

2.  Then, schedule the Veteran for a VA examination with a physician of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  Following a review of the Veteran's service and post-service medical records, the examiner must offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was caused by the service-connected chondromalacia patella of the bilateral knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability has been aggravated (permanently worsened beyond the natural progression) by the service-connected chondromalacia patella of the bilateral knees, chronic tendonitis of the bilateral ankles, or bilateral pes planus?

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

